DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed November 30, 2021 is acknowledged and has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments and arguments in the Amendment filed November 30, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rita Lin (Reg. No. 61,623) on January 3, 2022.
The application has been amended as follows:
In the claims: 
Claims 4-30 – cancel.

Allowable Subject Matter
The following claims are allowed: 1-2 and 32-41.
Independent claim 1 is directed to, in part, a method of detecting SNPs in nucleotide 
sequences using LAMP, comprising providing a first target-specific primer in a first set wells, wherein the first target-specific primer matches the wild-type allele and a first color is produced in the first set of wells upon amplification of the wild-type allele, and providing a second target-specific primer in a second set of wells, wherein the second target-specific primer matches the SNP allele and a second color is produced in the second set of wells upon amplification of the SNP allele. 

The following references constitute the closest prior art: Adlerstein1 (US Patent App. Pub. No. 2012/0171676) in view of Zhang2 (Establishment and application of a real-time loop-mediated isothermal amplification system for the detection of CYP2C19 polymorphisms, Scientific Reports, 6:26533, pp. 1-7, June 2016), the teachings of which are discussed in the Non-Final Office Action mailed April 13, 2021. While Adlerstein teaches silencing the wild-type allele, neither Adlerstein nor Zhang, whether considered alone or in combination, teach or suggest, at least, amplifying both the wild-type allele and the SNP allele, nor do they teach performing the wild-type allele amplification in a first set of wells to produce a first color, and performing the SNP allele amplification in a second set of wells to produce a second color, as recited in instant claim 1.
Conclusion
Claims 1-2 and 32-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Adlerstein was cited in the PTO-892 Notice of References Cited mailed April 14, 2021.
        2 Zhang was cited in the Information Disclosure Statement submitted January 8, 2020.